


Exhibit 10.85

 

[***] CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS

 

 

STRICTLY CONFIDENTIAL

 

 

 

 

 

BROADBAND ACCESS SERVICES CONTRACT

 

 

between

 

 

RELIANCE INFOCOMM LIMITED,

“Reliance”

 

 

and

 

 

UTSTARCOM INC.,

“Vendor”

 

 

 

 

 

 

 

Dated as of October 1, 2002

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

1

 

 

BACKGROUND AND OBJECTIVES

 

 

 

 

1.1

 

Background

 

 

 

 

1.2

 

Objectives

 

 

2

 

 

DEFINITIONS

 

 

3

 

 

SCOPE OF WORK

 

 

 

 

3.1

 

Scope of Work

 

 

 

 

3.2

 

Services

 

 

 

 

3.3

 

Tools and Test Equipment for Services

 

 

 

 

3.4

 

Testing and Acceptance

 

 

 

 

3.5

 

Training Services

 

 

 

 

3.6

 

Management Services

 

 

 

 

3.7

 

Knowledge Management System

 

 

 

 

3.8

 

Policies Applicable to Vendor Personnel

 

 

 

 

3.9

 

Technical Support Services:

 

 

4

 

TERM

 

 

5

 

PRICING AND INVOICING

 

 

 

 

5.1

 

Determination of Net Price

 

 

 

 

5.2

 

Invoicing Terms

 

 

 

 

5.3

 

Payments for Services

 

 

6

 

WARRANTIES

 

 

 

 

6.1

 

Services Warranty

 

 

 

 

6.2

 

Breach of Warranty

 

 

 

 

6.3

 

Cure Procedures

 

 

 

 

6.4

 

Other Services To Be Provided By The Vendor Under Warranty Services-

 

 

 

 

6.5

 

Third Party Provider Warranties

 

 

 

 

6.6

 

Disclaimer

 

 

7

 

TERMINATION AND EVENTS OF DEFAULT

 

 

 

 

7.1

 

Reliance’s Right of Termination

 

 

 

 

7.2

 

Vendor’s Right of Termination

 

 

 

 

 

 

 

 

 

 

 

 

 

ii

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit A

-

Pricing

 

 

 

 

 

 

iii

--------------------------------------------------------------------------------


 

BROAD BAND ACCESS SERVICES CONTRACT

 

This Broadband Access Services Contract (“Broadband Access Services Contract”)
is effective as of October 1, (the “Effective Date”), by and between Reliance
Infocomm Limited, a company incorporated and registered under the Companies Act,
1956 and having its Registered Office at Avdesh House, Pritam Nagar, 1st Slope,
Ellis Bridge, Ahmedabad 380006, Republic of India (hereinafter referred to as
“Reliance” which expression, unless repugnant to the context or meaning thereof,
shall mean and include its successors and permitted assigns), and UTStarcom
Inc., a company incorporated under the laws of Delaware and having its principal
offices at 1275 Harbor Bay Parkway Alameda, California 94502, U.S.A (hereinafter
referred to as the “Vendor” which expression, unless repugnant to the context or
meaning thereof, shall mean and include its permitted successors and assigns
and, together with Reliance, the “Parties” and each, a “Party”).

RECITALS:

 

A.  Reliance desires to purchase from the Vendor certain Services appropriate
for the efficient and effective installation, commissioning, operation,
management and maintenance of the Broadband Access Reliance Network, including
the Initial Broadband Access Reliance Network; and

B.  The Vendor desires to provide to Reliance such Services in accordance with
the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereby agree as
follows:


1                      BACKGROUND AND OBJECTIVES


1.1                     BACKGROUND

Reliance desires to obtain certain Services to support  the Broadband Access
Reliance Network in the Territory.  The Vendor shall perform all specific Vendor
responsibilities set forth in this Broadband Access Services Contract, including
applicable Purchase Orders and the Specifications. This Broadband Access
Services Contract is subject to the terms and conditions set forth in the
Broadband Access Network General Terms and Conditions executed by the Parties as
of the date hereof (the “General Terms”).


1.2                     OBJECTIVES

Reliance requires services that fully support: (a) the Initial Broadband Access
Reliance Network and the Broadband Access Reliance Network, including all cost,
performance and functional requirements set forth in the relevant Documents; (b)
Interoperability as set forth in the Specifications; and (c) Reliance’s business
requirements described in this Broadband Access Services Contract (collectively,
the “Objectives”).  The Vendor represents, warrants and covenants that the
Services are fully compatible with and fully supports the Objectives, as shall
be demonstrated to Reliance, in part, in the Acceptance Tests.

 

3

--------------------------------------------------------------------------------


 


2                      DEFINITIONS

As used in this Broadband Access Services Contract, the following terms have the
following meanings.  In addition to the terms listed below, certain additional
capitalised terms are defined in the General Terms, the attachments to this
Broadband Access Services Contract and in other applicable Documents.  Unless
otherwise specifically provided, all section, schedule and exhibit references
are to this Broadband Access Services Contract.

“Effective Date”

has the meaning ascribed thereto in the prefatory paragraph to this Broadband
Access Services Contract.

“FCAPS”

                                                shall mean Fault Management,
Configuration, Accounting, Performance and Security Management.

“Services Warranty”

has the meaning ascribed thereto in Section 6.1.

“Services Warranty Period”

with respect to all Services that relate to Products that form a portion of the
Broadband Access Reliance Network, a period of [***] following Acceptance  of
such portion of the Broadband Access Reliance Network.For Services provided by
the Vendor under the TSS, there shall be a warranty period of [***] from
satisfactory acceptance by Reliance of the repair or replacement by the Vendor
of any Network Element provided that in the event such repairs occur during the
applicable Product Warranty Period, then the warranty period shall be the
greater of [***].  With respect to all other Services, the Services Warranty
Period shall be [***] from the date of completion of such Services.

“Trainer Day”

the provision of Training Services to personnel designated by Reliance, by one
Vendor Personnel [***].

“Trainer Fee”

has the meaning ascribed thereto in Section 3.5.3

“Training Services”

has the meaning ascribed thereto in Section 3.5.1

 

4

--------------------------------------------------------------------------------


 

 “Broadband Access Services Contract”

this Broadband Access Services Contract, including all schedules, exhibits and
other attachments hereto.

“Services Price List”

means the Charges for the Services to be provided by the Vendor as set forth in
Exhibit A.


3                      SCOPE OF WORK


3.1                     SCOPE OF WORK.


3.1.1                                  THE VENDOR SHALL PROVIDE TO RELIANCE THE
SERVICES SET FORTH IN THE RELEVANT PURCHASE ORDER PURSUANT TO AND IN ACCORDANCE
WITH THIS BROADBAND ACCESS SERVICES CONTRACT. ALL SERVICES SHALL COMPLY WITH THE
RELEVANT SPECIFICATIONS AND THE STANDARDS. THE VENDOR SHALL COORDINATE ITS
EFFORTS HEREUNDER WITH ALL SUBCONTRACTORS, THIRD PARTY PROVIDERS AND THE OTHER
CONTRACTORS, TO ENSURE COMPLIANCE WITH ANY AND ALL SUPPLY AND TRANSPORTATION
REQUIREMENTS AND ALL GOVERNMENTAL ENTITIES.  ALL SERVICES, REQUIRING
CERTIFICATION SHALL BE CERTIFIED BY INDEPENDENT AND APPROPRIATE PROFESSIONALS
LICENSED OR PROPERLY QUALIFIED TO PERFORM SUCH CERTIFICATION IN ALL APPROPRIATE
JURISDICTIONS, REASONABLY ACCEPTABLE AND AT NO COST TO RELIANCE, IF SUCH
CERTIFICATION IS REQUIRED BY APPLICABLE LAW OR THE SPECIFICATIONS. VENDOR SHALL
PROVIDE TO RELIANCE, NECESSARY INSTALLATION CERTIFICATES, AS PER EPCG
REGULATIONS FOR WHICH THE PARTIES WILL MUTUALLY AGREE ON A FORMAT AND PROCEDURE.


3.1.2                                  RELIANCE SHALL PURCHASE THE SERVICES
DESCRIBED HEREIN BY PURCHASE ORDERS PURSUANT TO THE PRICE LIST SET FORTH IN
EXHIBIT A AND SHALL PAY FOR SUCH SERVICES PURSUANT TO SECTION 5.2. VENDOR SHALL
PERFORM ONLY SUCH SERVICES AS ARE SPECIFICALLY ORDERED BY RELIANCE PURSUANT TO A
PURCHASE ORDER. RELIANCE CURRENTLY INTENDS THAT VENDOR SHALL PROVIDE SERVICES
(OTHER THAN TECHNICAL SUPPORT SERVICES) WITH RESPECT TO THE INITIAL BROADBAND
ACCESS RELIANCE NETWORK ONLY. RELIANCE SHALL NOT BE OBLIGATED TO PAY FOR ANY
SERVICES NOT COVERED BY A PURCHASE ORDER.


3.2                     SERVICES


3.2.1                                  VENDOR SHALL PROVIDE ALL SERVICES
PURCHASED UNDER A PURCHASE ORDER AND IN ACCORDANCE WITH THE RELEVANT
SPECIFICATIONS ON AN END-TO-END BASIS TO ENSURE SUCCESSFUL COMPLETION OF THE
WORK (PROVIDED, HOWEVER, THAT INSTALLATION AND COMMISSIONING SERVICES SHALL BE
LIMITED TO THE SERVICES REQUESTED ORDERED IN THE APPLICABLE PURCHASE ORDER),
WHICH SERVICES INCLUDE BUT ARE NOT LIMITED TO :

A                                          PRODUCT LOGISTICS, INSTALLATION AND
COMMISSIONING (INCLUDING COMMISSIONING TESTING) SERVICES INCLUDING, BUT NOT
LIMITED TO, READY FOR

 

5

--------------------------------------------------------------------------------


 

installation inspection and validation and as-built documentation (redline
versions); and

 

B                                         MANAGEMENT SERVICES INCLUDING, BUT NOT
LIMITED TO: PROGRAM MANAGEMENT, OPTIMIZATION, ENGINEERING, NETWORK DESIGN,
NETWORK INTEGRATION, INTEGRATION WITH NETWORK MANAGEMENT SYSTEM (FOR FCAPS
FUNCTIONALITY), NETWORK OPERATIONS CENTER, MANAGEMENT OF THIRD PARTY PRODUCTS,
NETWORK ACCEPTANCE TESTING, PRODUCT INTEGRATION INCLUDING TEST BED INTEGRATION,
TEST BED OPERATION SUPPORT, AND NETWORK O&M.

C                                          AT RELIANCE’S REQUEST VENDOR SHALL
MOBILIZE AND COMMIT SUFFICIENT RESOURCES NECESSARY TO SUCCESSFULLY IMPLEMENT THE
INITIAL BROADBAND ACCESS RELIANCE NETWORK WITH THE APPROVAL OF RELIANCE, AS
REQUIRED, INCLUDING SUBJECT MATTER EXPERTS (SUBJECT TO THE EXPERIENCE
REQUIREMENTS SET FORTH IN SECTION 3.10.2 BELOW).

d.             Acceptance Testing, Training, TSS , Knowledge Management

 

NO SERVICES DESCRIBED IN THIS PARAGRAPH 3.2(B), SHALL BE PROVIDED UNLESS THE
PARTIES MUTUALLY AGREE TO A BUDGET AND PRICING FOR SUCH SERVICES IN ADVANCE OF
ACCEPTING A TASK ORDER FOR SUCH SERVICES. IN THE EVENT SUCH BUDGET IS EXCEEDED,
EACH PARTY SHALL BE RESPONSIBLE FOR SUCH EXCESS IN PROPORTION TO ITS RELATIVE
FAULT OR CAUSATION.  ANY DISAGREEMENT ON THE BUDGET AND PRICING SHALL BE
RESOLVED BY THE PARTIES BY NEGOTIATIONS IN GOOD FAITH WITHIN [***]. IN THE EVENT
THAT THE PARTIES ARE UNABLE TO REACH MUTUAL AGREEMENT ON THE BUDGET AND PRICING,
THE PARTIES SHALL WORK TOGETHER TO ENSURE A MUTUAL RESOLUTION THAT DOES NOT
ADVERSELY AFFECT THE RELEVANT SCHEDULE.


3.2.2                                  AT RELIANCE’S REQUEST VENDOR SHALL
MOBILIZE AND COMMIT SUFFICIENT RESOURCES NECESSARY FOR PROGRAM MANAGEMENT.
RELIANCE SHALL PAY VENDOR FOR PROGRAM MANAGEMENT AS SET FORTH IN EXHIBIT A. IN
THE EVENT THAT RELIANCE REQUIRES VENDOR PERSONNEL TO BE DEPUTED TO A NETWORK
LOCATION, VENDOR SHALL DEPUTE SUCH VENDOR PERSONNEL. RELIANCE SHALL PAY VENDOR
THE CHARGES SET FORTH IN EXHIBIT A FOR SUCH VENDOR PERSONNEL.


3.3                     TOOLS AND TEST EQUIPMENT FOR SERVICES


3.3.1                                  VENDOR AGREES, [***], TO PROVIDE ALL
TOOLS (INCLUDING VENDOR INTERNAL TOOLS) TACKLES AND TEST EQUIPMENT ALONG WITH
THEIR ACCESSORIES AND CONSUMABLES, TO PERFORM THE INSTALLATION, COMMISSIONING,
AND ACCEPTANCE TESTING SERVICES OF PRODUCTS FOR THE INITIAL BROADBAND ACCESS
RELIANCE NETWORK UPON ACCEPTANCE OF THE INITIAL BROADBAND ACCESS  NETWORK,
VENDOR SHALL REMOVE ALL SUCH TOOLS, TACKLES AND TEST EQUIPMENT.


3.3.2                                  IN ORDER TO WORK TOWARDS ACHIEVING
INTEROPERABILITY, RELIANCE MAY BRING OTHER INFRASTRUCTURE VENDORS’ EQUIPMENT
INTO THE TEST-BED LABORATORY.  NOTWITHSTANDING

 

6

--------------------------------------------------------------------------------


 

anything contained herein to the contrary, the Vendor shall share with these
other infrastructure vendors that Reliance brings into the Test-Bed Laboratory,
all necessary interfacing information (under suitable conditions of
confidentiality and/or licensing agreements) to assure the timely achievement of
each of the mutually agreed Interoperability Milestones in accordance with the
Time Tables and schedules set forth in the relevant Purchase Orders.


3.4                     TESTING AND ACCEPTANCE

Vendor hereby agrees to strictly adhere to the testing and acceptance procedure
set forth in the Specifications. Reliance shall co-operate on a commercially
reasonable basis with Vendor to ensure the successful completion of testing and
acceptance activities.


3.5                     TRAINING SERVICES


3.5.1                                  THE VENDOR SHALL PROVIDE TO RELIANCE,
ACCESS TO ALL THE TRAINING COURSES AND THE RIGHT TO USE (“RTU”) TO ALL THE
TRAINING COURSES AND TRAINING COURSE MATERIALS FOR WHICH VENDOR OWNS
INTELLECTUAL PROPERTY RIGHTS AND/OR THE LICENSE TO USE AND AS ARE AVAILABLE FROM
TIME TO TIME THAT ARE RELEVANT TO THE PRODUCTS SUPPLIED FOR THE BROADBAND ACCESS
RELIANCE NETWORK (THE “TRAINING SERVICES”). THE RTU SHALL BE PROVIDED WITH
PERMISSION TO REPRODUCE THE COURSE MATERIAL FOR TRAINING RELIANCE PERSONNEL,
INCLUDING ASSOCIATES AND CONTRACTORS RETAINED FOR INSTALLATION, COMMISSIONING
AND OPERATIONAL SUPPORT OF THE BROADBAND ACCESS RELIANCE NETWORK. VENDOR SHALL
UPDATE SUCH COURSE MATERIAL FOR ALL SUCH COURSES FROM TIME TO TIME. VENDOR SHALL
PROVIDE ALL TRAINING SERVICES IN ACCORDANCE WITH THE SPECIFICATIONS EITHER AT
THE VENDOR’S GLOBAL TRAINING CENTERS OR AT RELIANCE TRAINING FACILITIES IN THE
REPUBLIC OF INDIA, WITH SUCH LOCATION TO BE DECIDED AND ADVISED BY RELIANCE. THE
PARTIES SHALL MUTUALLY DETERMINE THE METHOD AND MANNER OF THE PROVISION OF
TRAINING SERVICES, INCLUDING WITHOUT LIMITATION, CLASS PLANNING, SCHEDULING AND
CO-ORDINATION. THE TRAINING SERVICES SHALL BE PROVIDED BY QUALIFIED AND
EXPERIENCED TRAINING PERSONNEL, AS APPROVED BY RELIANCE. VENDOR SHALL PROVIDE
RELIANCE WITH THE RESUMES OF ALL OF VENDOR’S AND ANY SUBCONTRACTOR’S TRAINING
PERSONNEL TO ENABLE RELIANCE TO DETERMINE, IN ITS SOLE DISCRETION, WHICH
TRAINING PERSONNEL SHOULD PROVIDE THE TRAINING SERVICES. SUCH TRAINING PERSONNEL
SHALL HAVE AT LEAST [***] OF ACCESS NETWORK TRAINING EXPERIENCE IN THE FIELD IN
WHICH THEY ARE PROPOSED TO TRAIN. VENDOR SHALL ALSO BE OBLIGED TO TRAIN
RELIANCE’S TRAINERS AND SHALL PERFORM, WITH RELIANCE’S APPROVAL, SKILLS AUDITS
FOR ALL RELIANCE PERSONNEL TRAINED TO BE INSTRUCTORS FOR RELIANCE. PERIODICALLY,
MUTUALLY AGREED TRAINING SCHEDULES SHALL BE AGREED UPON FOR IMPARTING SUCH
TRAINING COURSES. THE CONTENT OF THESE TRAINING COURSES SHALL BE FOCUSSED ON THE
IMPLEMENTATION, OPERATION AND MAINTENANCE OF THE RELIANCEBROADBAND ACCESS 
NETWORK.


3.5.2                                  VENDOR SHALL, DURING THE TERM OF THIS
BROADBAND ACCESS SERVICES CONTRACT, PROVIDE TO RELIANCE ALL UPDATED COURSE
MATERIALS RELATING TO THE PRODUCTS FOR ALL TRAINING SERVICES PROVIDED TO
RELIANCE HEREUNDER FROM TIME TO TIME.

 

7

--------------------------------------------------------------------------------


 


3.5.3                                  RELIANCE AGREES TO REIMBURSE VENDOR FOR
ALL TRAINER DAYS AS SET FORTH IN EXHIBIT A HERETO. RELIANCE SHALL HAVE THE
RIGHT, IN ITS SOLE DISCRETION, TO DETERMINE THE METHOD AND MANNER OF UTILISATION
OF THE ABOVE MENTIONED TRAINER DAYS. NOTWITHSTANDING ANYTHING TO THE CONTRARY
SET FORTH ABOVE, RELIANCE SHALL NOT BE LIABLE TO PAY FOR VENDOR TRAINER
PERSONNEL’S REST AND RECREATION.


3.6                     MANAGEMENT SERVICES

Vendor shall provide the management Services described in the Specifications at
the rates set forth in of Exhibit A. Vendor shall provide sufficient resources
to complete the Work specified in the Specifications and associated Purchase
Orders for the Work. No Services described in Section 3.2.1(c,) shall be
provided unless the Parties mutually agree to a budget for such Services prior
to accepting a Purchase Order.


3.7                     KNOWLEDGE MANAGEMENT SYSTEM


VENDOR AGREES THAT, AMONG OTHER THINGS, ALL VALUE ENGINEERED STANDARDS,
SPECIFICATIONS, DESIGNS, AND RELEVANT VENDOR PRACTICES, INCLUDING BUT NOT
LIMITED TO TESTING AND COMMISSIONING PROCEDURES, TECHNICAL AND STANDARD
DOCUMENTATION FOR FACILITIES, MAINTENANCE AND OPERATIONAL PROCEDURES AND
STANDARDS,  DOCUMENTATION, REPORTS, DRAWINGS, ETC., RELATING TO THE
IMPLEMENTATION, MANAGEMENT AND OPERATION OF THE BROADBAND ACCESS RELIANCE
NETWORK SHALL BE DELIVERED TO RELIANCE, PROVIDED THAT THE MATERIALS ARE UTILISED
SOLELY FOR THE IMPLEMENTATION, OPERATION AND MANAGEMENT OF THE BROADBAND ACCESS
RELIANCE NETWORK AND ARE SUBJECT TO THE CONFIDENTIALITY PROVISIONS SET FORTH IN
SECTION 24.14 OF THE GENERAL TERMS AND THIS SECTION.  UPON DELIVERY OF SUCH
MATERIALS TO RELIANCE, VENDOR GRANTS TO RELIANCE A [***] LICENSE SOLELY FOR USE
IN THE TERRITORY TO INTERNALLY USE, EXECUTE, TO MAKE SUFFICIENT COPIES FOR ITS
OWN INTERNAL USE, AND TO MODIFY AND TRANSLATE THEM AND/OR COMBINE THEM WITH
OTHER MATERIALS (AT RELIANCE’S OWN RISK) IN ORDER TO PREPARE OTHER WORKS FOR
RELIANCE’S OWN INTERNAL USE, PROVIDED, HOWEVER THAT RELIANCE SHALL NOT HAVE THE
RIGHT TO LICENSE OR SELL ANY SOFTWARE THAT IS A DERIVATIVE WORK OF SOFTWARE
DELIVERED BY VENDOR PURSUANT TO THIS SECTION 3.9 RELIANCE ACKNOWLEDGES THAT ALL
INFORMATION AND MATERIALS DELIVERED UNDER THIS SECTION 3.9 ARE DELIVERED ON AN
“AS-IS-WHERE-IS” BASIS. NOTWITHSTANDING THE ABOVE, FOR ANY SOFTWARE AND/OR OTHER
MATERIALS ORIGINATING FROM OR BEING PROPRIETARY FROM A THIRD PARTY, IF THE
VENDOR HAS ANY LIMITATION UNDER A LICENSE AND/OR OTHER AGREEMENT WITH SUCH THIRD
PARTY, VENDOR WILL ADVISE RELIANCE ON HOW SUCH THIRD PARTY SOFTWARE AND/OR
MATERIALS CAN BE ACQUIRED OR USED, TO ENABLE RELIANCE TO DECIDE WHETHER TO
ACQUIRE OR USE SUCH THIRD PARTY SOFTWARE AND/OR MATERIALS. WHEREVER POSSIBLE,
VENDOR SHALL ATTEMPT, ON A REASONABLE EFFORTS BASIS, TO OBTAIN SUCH THIRD
PARTY’S CONSENT FOR USE OF SUCH SOFTWARE AND/OR MATERIALS BY RELIANCE WITHOUT AN
ADDITIONAL CHARGE TO RELIANCE. VENDOR SHALL USE ITS KNOWLEDGE MANAGEMENT SYSTEM
FOR THE PERFORMANCE OF THE SERVICES AND SHALL PROVIDE RELIANCE AND THE USERS
ACCESS TO VENDOR’S KNOWLEDGE DATABASE DURING THE TERM OF THIS BROADBAND ACCESS
SERVICES CONTRACT. VENDOR SHALL FACILITATE, DURING THE PERFORMANCE OF SERVICES,
TAPPING OF ITS POOL OF CONSULTANTS, AND INDUSTRY EXPERTS AS REASONABLY REQUESTED
BY RELIANCE. RELIANCE AGREES THAT RELIANCE SHALL BE RESPONSIBLE TO PROCURE ANY
HARDWARE NECESSARY TO UTILISE ANY MATERIALS PROVIDED TO RELIANCE UNDER THIS
SECTION AND TO PAY FOR

 

8

--------------------------------------------------------------------------------


 

any additional services requested by Reliance relating to this Section under the
terms of this  Services Agreement.

 


3.8                     POLICIES APPLICABLE TO VENDOR PERSONNEL


3.8.1                                  VENDOR AND RELIANCE SHALL FOLLOW THE
MOBILIZATION PROCEDURE AS PER THE “PAF AND ROSTER PROCESS” ATTACHED TO THE
GENERAL TERMS FOR EACH OF THE KEY PERSONNEL AND THOSE VENDOR PERSONNEL MOBILIZED
TO PROVIDE THE SERVICES AND WHO ARE CHARGED TO RELIANCE ON A PER DIEM BASIS.


3.8.2                                  UNLESS OTHERWISE MUTUALLY AGREED BETWEEN
THE PARTIES IN WRITING PRIOR TO THEIR MOBILIZATION ON THE JOB, THE VENDOR SHALL
ENGAGE ONLY THOSE PERSONNEL TO PERFORM SERVICES, THAT AT ALL TIMES MEET EACH OF
THE FOLLOWING CRITERIA:

[***]

 


3.8.3                                  RELIANCE SHALL REQUEST ADDITIONAL
INFORMATION OR APPROVE OR DISAPPROVE PAFS SUBMITTED IN ACCORDANCE WITH THE
DOCUMENTS IN [***].  IF RELIANCE DOES NOT SO RESPOND TO THE SUBMITTED PAF, THE
VENDOR SHALL GIVE NOTICE TO RELIANCE FOR NECESSARY ACTION AND IN THE EVENT OF
RELIANCE NOT RESPONDING IN THE NEXT [***], THE SUBMITTED PAFS SHALL BE DEEMED TO
HAVE BEEN APPROVED.  AT THE VENDOR’S OPTION THE VENDOR MAY PROVIDE MULTIPLE
RESUMES IN ADVANCE FOR RELIANCE’S REVIEW. RELIANCE SHALL REQUEST FURTHER
INFORMATION, APPROVE, OR DISAPPROVE SUCH INDIVIDUALS AS SET FORTH IN THIS
SECTION 3.10.3. RELIANCE SHALL ALSO PROVIDE INVITATION LETTERS FOR EXPEDITING
VISA AND ENTRY APPROVALS FOR SUCH INDIVIDUALS TO ENABLE SUCH INDIVIDUALS TO
TRAVEL TO INDIA AS REQUIRED AFTER COMPLETION OF THE APPROVAL PROCESS SET FORTH
IN THE DOCUMENTS.


3.8.4                                  IN CASES WHERE THE VENDOR IS REQUIRED TO
USE VENDOR PERSONNEL TO CARRY OUT WORK OUTSIDE OF INDIA, SUCH VENDOR PERSONNEL
WILL BE SUBJECT TO APPROVAL BY RELIANCE (ACTING REASONABLY AND IN A TIMELY
MANNER) PRIOR TO STARTING ANY WORK.


3.8.5                                  FOR SUBCONTRACTORS CARRYING OUT SERVICES
UNDER SECTION 3.2.1(A) ABOVE, THE ENGAGEMENT OF THE SUBCONTRACTORS’ PERSONNEL
ARE NOT COVERED UNDER THIS SECTION 3.10. THESE SUBCONTRACTORS WILL BE CONTRACTED
BY THE VENDOR AS SET FORTH IN THE GENERAL TERMS. HOWEVER, RELIANCE SHALL HAVE
THE RIGHT, WITH VENDOR’S APPROVAL, TO PAY SUCH SUBCONTRACTORS DIRECTLY.


3.8.6                                  IF RELIANCE REQUIRES THE SERVICES OF
VENDOR PERSONNEL FOR FUTURE SUPPORT OR WARRANTY PURPOSES, VENDOR SHALL USE [***]
EFFORTS MAKE AVAILABLE THE SERVICES OF PERSONNEL WHO WERE INVOLVED IN THE
PERFORMANCE OF THE ORIGINAL OR RELATED SERVICES. HOWEVER IF SUCH PERSONNEL ARE
NO LONGER EMPLOYED BY THE VENDOR OR ARE OTHERWISE PREVENTED BY REASONS OF HEALTH
ISSUES AT THE TIME OR OTHER ISSUES BEYOND VENDOR’S CONTROL, VENDOR AND RELIANCE
SHALL IDENTIFY THE BEST ALTERNATIVE AND MOBILIZE ALTERNATIVE PERSONNEL.

 

9

--------------------------------------------------------------------------------


 


3.8.7                                  FOR WORK PERFORMED ON A TIME AND
MATERIALS BASIS, VENDOR SHALL PREPARE AND SUBMIT WEEKLY TIMESHEETS FOR SIGNATURE
BY RELIANCE’S DESIGNATED REPRESENTATIVE ON A WEEKLY BASIS IN ACCORDANCE WITH THE
PROCEDURES MANUAL. THE NORMAL WORKING WEEK SHALL BE [***] A WEEK.


3.8.8                                  ON A [***] BASIS, AND AT THE END OF THIS
BROADBAND ACCESS SERVICES CONTRACT,  VENDOR SHALL SUBMIT ITS INVOICE(S) AND
SUPPORTING DOCUMENTS IN ACCORDANCE WITH THIS SERVICES AGREEMENT AND THE GENERAL
TERMS.


3.9                     TECHNICAL SUPPORT SERVICES:


3.9.1                                  VENDOR SHALL, DURING THE TERM OF THIS
BROADBAND ACCESS SERVICES CONTRACT, PROVIDE THE TECHNICAL SUPPORT SERVICES AS
SET FORTH IN ANNEXURE 1A TO THE SPECIFICATIONS, INCLUDING BUT NOT LIMITED TO
REPAIR AND RETURN OF DEFECTIVE EQUIPMENT, PROVISION OF ALL SOFTWARE  AND
FIRMWARE UPDATES AND UPGRADES AND FIRMWARE UPDATES, ACCESS TO VENDOR’S INDIAN
AND GLOBAL TECHNICAL ASSISTANCE CENTRE. VENDOR SHALL PROVIDE TECHNICAL SUPPORT
SERVICES DURING THE PRODUCT WARRANTY PERIOD. RELIANCE SHALL PAY VENDOR FOR THE
TECHNICAL SUPPORT SERVICES AS SET FORTH IN EXHIBIT A FOLLOWING THE EXPIRY OF THE
APPLICABLE PRODUCT WARRANTY PERIOD. PARTIES HAVE AGREED THAT THE VENDOR SHALL
PROVIDE THE TSS FOR AN INITIAL PERIOD OF [***].


3.9.2                                  VENDOR SHALL ENSURE THE CONTINUED
AVAILABILITY OF VENDOR PERSONNEL HAVING THE REQUIRED SKILL AND EXPERIENCE TO BE
LOCATED AT RELIANCE’S NETWORK OPERATIONS CENTRES (NOC) AT [***] TO RELIANCE. IN
ADDITION, VENDOR SHALL ALSO STAFF ITS HELPDESK IN ACCORDANCE WITH THE
REQUIREMENTS SET FORTH IN ANNEXURE 1A TO THE SPECIFICATIONS AT [***] TO
RELIANCE. IN THE EVENT THAT, PURSUANT TO RELIANCE’S SPECIFIC WRITTEN REQUEST,
ANY ADDITIONAL VENDOR PERSONNEL ARE REQUESTED TO BE DEPUTED TO A NETWORK
LOCATION, VENDOR SHALL MAKE SUCH ADDITIONAL VENDOR PERSONNEL AVAILABLE TO
RELIANCE AND RELIANCE SHALL REIMBURSE VENDOR FOR [***] INCURRED BY SUCH VENDOR
PERSONNEL. [***].


4                      TERM


4.1.1                                  THE INITIAL TERM OF THIS BROADBAND ACCESS
SERVICES CONTRACT IS [***] FROM THE EFFECTIVE DATE, SUBJECT TO THE TERMS AND
CONDITIONS OF THIS BROADBAND ACCESS SERVICES CONTRACT INCLUDING, WITHOUT
LIMITATION, THE TERMINATION PROVISIONS SET FORTH IN SECTION 7. THIS BROADBAND
ACCESS SERVICES CONTRACT SHALL UPON THE MUTUAL WRITTEN AGREEMENT OF THE PARTIES,
BE RENEWED FOR [***] ON THE SAME TERMS AND CONDITIONS CONTAINED HEREIN.


5                      PRICING AND INVOICING


5.1                     DETERMINATION OF NET PRICE


5.1.1                                  THE NET PRICE FOR ANY SERVICES PURCHASED
BY RELIANCE UNDER THIS BROADBAND ACCESS SERVICES CONTRACT SHALL BE DETERMINED IN
ACCORDANCE WITH THE PROVISIONS

 

10

--------------------------------------------------------------------------------


 

of Section 5.1 and is [***] on or with respect to the provisions of such
Services. [***].

 


5.1.2                                  THE NET PRICE OF ANY SERVICES SHALL BE
THE NET PRICE FOR SUCH SERVICES SPECIFIED IN THE SERVICES PRICE LIST ALL AMOUNTS
IN EXCESS OF THE NET PRICE PAID BY RELIANCE TO THE VENDOR FOR SERVICES SHALL BE
HANDLED IN ACCORDANCE WITH THE PROVISIONS OF THE GENERAL TERMS. THE NET PRICES
SET FORTH IN THE SERVICES PRICE LIST ARE [***].


5.1.3                                  THE NET PRICE ON THE SERVICES PRICE LIST
SHALL BE FIXED FOR A PERIOD OF [***] FROM THE EFFECTIVE DATE. AT SUCH TIME, THE
PARTIES SHALL RE-NEGOTIATE SUCH NET PRICES TO BE FIXED FOR A SUBSEQUENT [***]
PERIOD TO REFLECT THE CHANGES IN THE LABOUR RATES DURING THE PRECEDING [***].
THIS PROCESS SHALL BE REPEATED EVERY [***] THEREAFTER DURING THE TERM OF THIS
BROADBAND ACCESS SERVICES CONTRACT.


5.2                     INVOICING TERMS

All Installation and Commissioning Services provided by Vendor to Reliance shall
be invoiced as set forth in this Section and paid in accordance with Section 13
of the General Terms.

 


[***].

Where Services are provided which are not rendered for Products, such Services
shall be invoiced and paid in accordance with Section 13 of the General Terms
and mutually agreed milestones.

 


5.3                     PAYMENTS FOR SERVICES

The value of the Services described in Section 3.2.1(a) shall be denominated in
[***] in accordance with the provisions of the General Terms, unless otherwise
agreed by the Parties. The amount paid is inclusive of all and any taxes levied
by any Governmental Entity on the provision of Services provided by the Vendor.


6                      WARRANTIES


6.1                     SERVICES WARRANTY.

The Vendor warrants that, during the Services Warranty Period, all Services
shall conform with and perform in accordance with the Specifications and shall
be free from Defects and Deficiencies (the “ Services Warranty”).


6.2                     BREACH OF WARRANTY.

6.2.1 In the event of any breach of the Services Warranty, the Vendor shall
promptly repair, replace, provide additional services or otherwise correct
(including re-performance of Services) at [***], any Defective Services so that
the Services and Broadband Access Reliance Network comply with the
Specifications.  If the Vendor

 

11

--------------------------------------------------------------------------------


 

fails or refuses  to promptly cure any such Defective Services, Reliance may, in
addition to exercising any other remedies available to it  under the contract,
law and/or equity, Reliance may at its option.(i) elect to have such Defective
Services, replaced, repaired or corrected by any third party, and Vendor shall
in such an event (a) provide all technical details, documentation, and other
information required for such repair replacement or correction; and (b)
reimburse Reliance for all costs and expenses incurred in connection with such
repair replacement or correction; or

(ii) elect to have the Vendor provide (a) a credit or refund based on the
original purchase price of such Defective Services, as the case may be.

The warranty period for all repaired, replaced or corrected  Services shall be
the longer of

 

[***].

 


6.2.2 NOTWITHSTANDING THE FOREGOING, THE VENDOR SHALL HAVE NO LIABILITY PURSUANT
TO THIS SECTION 6.2 FOR:

a)damage caused by an event of Force Majeure other than to the extent that the
Services should have been able to withstand any such Force Majeure event, in
accordance with the Documents;

b) alterations by Reliance and/or the Vendor at Reliance’s request against
Vendor recommendations and inconsistent with this Broadband Access Services
Contract, excluding normal maintenance or parameter changes;

c)damage or Deficiencies resulting from a failure by Reliance to follow the
Specifications; or

d) damage resulting from the gross negligence or willful misconduct of Reliance,
or any of its employees, agents or contractors (other than the Vendor and its
Subcontractors); or

e) performance or damages directly resulting from the failure of the equipment
or software (or any related services) not provided by the Vendor or any
Subcontractors (excluding OMC Products for which Vendor is responsible),
provided that this shall not limit the Vendor’s obligations as to
Interoperability pursuant to the terms of the Documents;

except when any such damage or Deficiencies is done, made or caused by Vendor or
any Subcontractor or their employees or agents.


6.3                     CURE PROCEDURES.


6.3.1                                  IF RELIANCE CLAIMS A BREACH OF ANY
WARRANTY , ITS SHALL NOTIFY THE VENDOR OF THE BREACH WITHIN A REASONABLE PERIOD
OF TIME AFTER ITS DETERMINATION THAT THE BREACH HAS OCCURRED. FOR PROVISION OF
REPAIR, REPLACEMENT AND CORRECTION OF DEFECTIVE SERVICES, RELIANCE SHALL ALLOW
THE VENDOR TO INSPECT THE WORK ON-SITE AND TO PERFORM ANY REPAIRS, REPLACEMENTS
AND CORRECTIONS  THAT CAN BE PERFORMED ON SITE

 

12

--------------------------------------------------------------------------------


 

without disrupting the operation of the Broadband Access Reliance Network or any
other the Network Element relating to such Services.

 


6.3.2                                  IN THE EVENT THAT THE REMEDY OF ANY
BREACH BY THE VENDOR OF THE SERVICES WARRANTY REQUIRES THE INSTALLATION OR
PROVISION OF REPLACEMENT EQUIPMENT, SOFTWARE AND/OR SERVICES, THE VENDOR SHALL
PROVIDE SUCH EQUIPMENT, SOFTWARE AND/OR SERVICES, AT NO COST OR EXPENSE TO
RELIANCE.


6.3.3                                  DURING THE SERVICES WARRANTY PERIOD, THE
VENDOR SHALL BE SOLELY RESPONSIBLE FOR ALL COSTS AND EXPENSES ASSOCIATED WITH:
(A) CURE, REPAIR, REPLACEMENT  OR CORRECTION OF THE SERVICES SUBJECT TO THE
WARRANTY CLAIM; (B) DISMANTLING AND REINSTALLING EQUIPMENT AND PROPERTY IN
CONNECTION WITH CURE OR CORRECTION OF THE SERVICES THAT ARE THE SUBJECT OF SUCH
WARRANTY CLAIM; AND (C) ALL ON-SITE AND OFF-SITE REPAIR AND RELATED ACTIVITIES
FOR SERVICES.

 


6.4                     OTHER SERVICES TO BE PROVIDED BY THE VENDOR UNDER
WARRANTY SERVICES-

During the Service Warranty Period, in addition to the warranty obligations
described herein in this Service Contract, the Vendor shall also provide all
services as set forth in Annexure 1A to the Specifications (Technical Support
Services) in accordance with the Documents.


6.5                     THIRD PARTY PROVIDER WARRANTIES.

a) With respect to Services furnished by any Third Party Provider (other than
Subcontractors), all warranties given to the Vendor by such Third Party Provider
shall inure, to the extent applicable or permitted by law, to the benefit of
Reliance, and Reliance shall have the right, at its sole discretion, to enforce
such warranties directly and/or through the Vendor.  All warranties with respect
to such Services provided by such Third Party Providers shall be given to
Reliance in accordance with the General Terms.

b) In the event of any dispute with respect to either identifying or resolving
any problems or defects or their root cause in the Network, the Vendor shall be
responsible to establish the co-ordination among all Persons connected to such
problems/defects and establish the process of problem resolution and ensure an
early solution.


6.6                     DISCLAIMER

The foregoing warranties are in lieu of all the other express and implied
warranties, of merchantability and fitness for a particular purpose.


7                      TERMINATION AND EVENTS OF DEFAULT


7.1                     RELIANCE’S RIGHT OF TERMINATION.

Reliance may suspend all or any portion of this Broadband Access Services
Contract, in accordance with the terms of Section 3.16 and Section 23.1.2 of the
General Terms.

 

13

--------------------------------------------------------------------------------


 

Reliance also has the right to terminate all or any portion of this Broadband
Access Services Contract in accordance with the terms of Section 23.1 of the
General Terms.


7.2                     VENDOR’S RIGHT OF TERMINATION.

The Vendor shall have the option to suspend or terminate this Broadband Access
Services Contract in accordance with the terms of Section 23.2 of the General
Terms.

 

 

 

 

14

--------------------------------------------------------------------------------


 

Reliance and the Vendor have read this Broadband Access Services Contract
including all Schedules and Exhibits hereto and agree to be bound by all the
terms and conditions hereof and thereof.

IN WITNESS WHEREOF, the Parties have executed this Broadband Access Services
Contract as of the date first above written.

 

 

RELIANCE INFOCOMM LIMITED

 

 

 

 

 

 

 

By:

/s/  Prakash C. Bajpai

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

By:

/s/  S. Ramesh

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

UTSTARCOM INC.,

 

 

 

 

 

 

 

 

 

By:

/s/  Michael J. Sophie

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

15

--------------------------------------------------------------------------------


 

Exhibit A - Pricing (Broadband Access Services Contract)

 

 

[***]

 

 

 

 

 

--------------------------------------------------------------------------------

